Citation Nr: 0617622	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Houston, Texas.  In that decision, the RO 
denied service connection for a skin condition of the feet, 
secondary to herbicide exposure.

In December 1993, the RO denied entitlement to service 
connection for cancer an chloracne due to Agent Orange 
exposure.  As those issues are separate and distinct from the 
instant claim of entitlement to service connection for a skin 
disorder of the feet, the issue of whether there is here a 
claim to reopen does not arise.

The record raises the issue of entitlement to service 
connection for Type II diabetes, a skin disorder of the neck 
and hands, and for hearing and eye disorders.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the AMC in Washington, DC.  Consistent 
with the instructions below, VA will notify you of the 
further action that is required on your part.


REMAND

The claimant, a Vietnam Era combat veteran, contends that he 
contracted a chronic skin disorder of the feet while on 
combat missions in the Republic of Vietnam.  The appellant 
specifically maintains that his blisters and swollen feet 
result from injuries sustained in service.  He further seeks 
to establish service connection for a skin disorder of the 
feet as secondary to herbicide exposure (Agent Orange).  In 
the alternative, he seeks to establish service connection for 
his skin disorder of the feet as otherwise causally related 
to inservice injuries.

In August 1993, the veteran supplied the RO with written 
authorization to obtain treatment records from the Houston, 
Texas VA Medical Center (VAMC), dated 1990 to 1991, as well 
as from the Shreveport, Louisiana VAMC, dated 1981 to 1986.  
While some records from these facilities are of record, these 
particular records were never obtained and associated with 
the claims file, and an explanation for their absence is not 
of record.  Therefore, a remand to secure new written 
authorizations from the veteran and thereafter attempt to 
procure these records is required. 

On remand, the RO should inform the veteran that given the 
length of time that has passed since his separation from 
active duty, a VA examination will be conducted only if the 
requested records show either a continuity of symptomatology 
since service or a nexus between his skin disorder and 
military service.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with inadequate 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection.  He was 
specifically not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
theoretically involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1. The RO should supply the appellant with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to establish service 
connection as well as the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess.

2. After securing new authorizations from 
the veteran, VA should request all of his 
1990 to 1991 records from the Houston, 
Texas VAMC, as well as all of his 1981 to 
1986 records from the Shreveport, 
Louisiana VAMC.  The RO must document all 
efforts to secure these records.  Because 
these are Federal records, if any cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.  If, and only if, the records received 
show either treatment for a skin disorder 
of the feet contemporaneous with 
separation from military service, or 
competent evidence of a nexus linking a 
current skin disorder of the feet to 
service; then the claimant should be 
afforded a VA dermatology examination to 
address the nature and etiology of any 
current skin disorder of the feet.  The 
claims folders are to be provided to the 
dermatologist for review in conjunction 
with the examination.  All indicated tests 
and studies deemed appropriate by the 
dermatologist should be accomplished and 
all clinical findings reported in detail.  
Thereafter, the dermatologist is to opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
current skin disorder of the feet is 
related to military service.  A complete 
rationale explaining the reasons for any 
opinion should be provided.

Note: In providing the above opinion, the 
dermatologist must not limit his or her 
inquiry to whether the veteran has 
chloracne or some other herbicide 
exposure-related basis for service 
connecting his skin disorder of the feet.  
The dermatologist must consider whether 
any diagnosed skin disorder of the feet, 
on the evidence alone and regardless of 
any link to herbicide exposure, was 
incurred or aggravated in military 
service.

4. The RO should review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any manner, 
the RO is to implement corrective 
procedures at once.

5. Thereafter, the RO should prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC is to contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
appellant and any other applicable legal 
precedent.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

